 INTERSTATE FOOD PROCESSINGInterstate Food ProcessingCorp:andLocal LodgeNo. 1198,District LodgeNo. 99,Interstate As-sociation of Machinists and AerospaceWorkers,AFL-CIO. Case 1-CA-2274320 March 1987DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 21 March 1986 Administrative Law, JudgeStephen J. Gross issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified.The judge concluded that the Respondent violat-ed Section 8(a)(5) and (1) of the Act by failing torespond to requests by the Union for information.We agree with the judge's conclusion, but only forthe reasons set forth below,The essential facts are as follows. Historically,theRespondent'smanagement kept track of em-ployee status by means of seniority lists, whichwere updated and reissued several times a year andprovided to the Union on request. The record re-flects that on 15 June 19841 the InternationalUnion'sGrandLodge representative,William,Layman, requested that the Respondent furnish aseniority list of all permanent and temporary em-ployees with their classifications and home address-es.The Respondent sent Layman a seniority listdated .21 June which designated employee name,social security number, shift, hire date, department,occupation, and phone number. The 21 June se-niority' list also contained a blank "Comments"column. In the autumn of 1984 Layman concludedthat the Union needed act ditional information fromtheRespondent. Layman's conclusion was basedon his belief that the Respondent's, seniority list didnot indicate the status of all employees, includingemployees laid off, and on the fact that a mistakeby the Union about the status of an employee hadled to 'an unfair practice charge against the Union.By letter dated 25 November Layman wrote theRespondent requesting "a new 'listing of all ' em-ployees who were terminated, hired, layed [sic] off,discharged, rehired, or quit since June 1, 1984." Inthat summary paragraph of the 25 November letter1All dates refer to 1984 unless otherwise indicated303Layman requested a "new listing of all new hires,[t]ermination, rehires or quits." The Respondent'sgeneralmanager, Christopher French, respondedby letter dated 4 December that "It]he companyhas kept the Union up-to-date on terminations andwill supply you a new seniority list as of this date."Enclosed was a copy of a 30 November senioritylist indicating employees' hire dates. That copy alsocontained a "Comments" column in which hand-written notations such as "probationary," "sick,""w/c," "restricted," and "service under Dr [sic]care," appeared beside certain employees' names.Layman responded by letter dated 7 December,stating:The company has, not been notifying theUnion whenever _ possible, in advance in allcases of discharge. In the future, please for-ward all copies of terminations of all kinds toCharlotteNelson,FinancialSecretary.Allnew hires are [sic] reinstatements of employees,should also be sent to Mrs. Nelson so she canhave a record of who should ,be paying theirfinancial obligation.The final sentence of Layman's 7 December letterread, "I have had no response to my letter datedNovember 25, 1984, so I am making the requestsagain."By letter dated 26 December 1984 French ad-vised Layman, "We will discuss the informationthe Union is requesting" at a grievance meeting setfor 8 January 1985. At the meeting, Layman andFrench briefly discussed the Union's informationconcerns while, as French 'testified, "going out thedoor." Layman complained that the Union was notgetting the information it needed and questionedFrench about employees hired after a Christmasholiday layoff. French promised to "get back -to"Layman about Layman's complaints.The parties stipulated that on 11 February 1985Layman wrote a letter to the Respondent's laborcounsel, Peter Kraft, that stated:We have consistently requested the companyto give the union secretary the names of newhires, quits, leave of absence [sic], employeesout sick or on workmen's, compensation andterminations. To date, the company is comply-ing only with the termination notices.2By, letter dated 5March 1985 Kraft wroteLayman advising that Layman's re•erence to re-quests for information had been forwarded toFrench for response and that, to Kraft's knowl-2 French testified that he never saw Layman's 11 February1985 letternor heard about it from Kraft.283 NLRB No. 46 304DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDedge, the Company had always complied withLayman's requests for information in a timely fash-ion.On 1 March 1985 the Union filed the instantcharge. Complaint issued on 17 April 1985 alleging,inter alia, that since 25 November the Respondenthad failed and refused to furnish the Union withnames of employees who were laid off or rehiredsince 1 ' June and that, since 7 December, it hadfailed to furnish the Union with the names of allemployees reinstated.By letter dated 13 May 1985 Layman requested'that French supply "a new and up todate [sic] se-niority list" and substantial additional information. 3On 20 May 1985 French wrote Layman, "Enclosedis the information you requested from your May 131985 letter; concerning employee status. . . . feelfree to ask any questions in regard to this informa-tion."Enclosedwas an employee seniority listdated 20 May 1985 plus a 28-page listing of "Infor-mation Requested by Union."4Based on the foregoing, the judge found that therequested information about layoff, rehires, and re-instatementswas needed by the Union "for theproper performance of its duties as the "employees'bargaining representative."DetroitEdisonCo. v.NLRB,440 U.S. 301, 303 (1979). The judge found,however, that "until Layman's letter of 13 May,the manner in which the Union asked for the infor-mation made it a virtual certainty that the Unionwould not get the information it wanted." First,the, judge'noted that, until May 1985 the Union hadnever specified that it considered seniority lists tobe inadequate for its needs. He also found Lay-man's letters of 25 November and 7 December am-biguous in important respects.5 Third, the judge8Layman requested the names,addresses,hiring dates, recall dates,leave of absence and workmen compensation dates, and bargaining unitand layoff status data for all employees who were new hires, on work-men's compensation, on- layoff status, or on leave of absence of any kind.4By that time the Respondent had installed a new computer recordssystem from which the requested information was more readily available.sThe judge found two problems with Layman's 25 November letter.First, the letter did not specify that Layman wanted something otherthan a seniority list and could, he believed, be interpreted as a request foran updated seniority, list. Second, in one place the letter asked for one setof information while in another place-purportedly a summary of thefirst-it asked for different information. Although the judge noted thatFrench arguably would have had a duty to clear up the confusion hadLayman clearly specified the inadequacy of seniority lists, he concludedthat under all the `circumstances, including the Union's long-time use ofseniority lists,French reasonably could have assumed that Layman'sletter was merely a request for an updated seniority listSimilarly, the judge found that French could be excused for not realiz-ing that Layman was asking for a new kind of information (reinstate-ments) in his 7 December letter since "the principal purpose of the letter"was to advise the Respondent that information should from then on 'besent to the Union's secretary. More importantly, the judge found the lastsentence of such letter, ie, "I have had no response to my letter datedNovember 25, 1984, so I am making the requests again," factually inaccu-rate and ambiguousfound that most of what Layman's November andDecember letters requested was in fact readilyavailable from information the Respondent hadbeen providing to the Union.6 Fourth, he foundthatLayman's 11 February 1985 letter to Kraft"did nothing to reduce the confusion" because itfailed to mention the kinds of information specifiedin the unfair labor practice complaint. Finally,Layman impressed the judge as having "such acombative and suspicious personality that virtuallyany employer is likely to consider any communica-tion with him, especially oral communication, to bedifficult, irritating, and confusing."On the other hand, the judge found it reasonablefor the Union to seek a better source for informa-tion than "awkward" seniority lists. Moreover, hefound that Layman's 7 December letter and 8 Janu-ary oral complaint made it clear that the Unionwanted information that it thought it was not get-ting.7The judge concluded that the Respondent "vio-lated Section 8(a)(5), notwithstanding the ambigui-ty of the Union's requests." He noted that impreci-sion in the wording of an information request doesnot entitle an employer to ignore the request. E.g.,Postal Service,276 NLRB 1282, 1287 (1985): Morebasically, the judge found that the Respondentwould have advised the Union of its confusion re-garding Layman's December and January requestshad the Respondent's attitude been one of goodfaith.Next addressing "the obstacle to communica-tion presented by Layman's personality," the judgefound that the Respondent failed to show it wouldhave been futile to ask the Union for clarification.SeePostal Service,276 NLRB at 1287. Finally, thejudge found that the failure of Layman's 11 Febru-ary letter to refer to the kinds of information speci-fied in the complaint did not excuse the Respond-ent's obligation to respond to the Union's requestsof 7 December and '8 January in a timely fashion.8Thus, the judge found that by 11 February the Re-spondent had already violated the Act.AeolianCorp.,247 NLRB 1231, 1243-1244 (1980).While we agree with the judge'sultimate conclu-sion that the Respondent unlawfully failed to re-spond to the Union's information requests,9 we dis-agree with the judge's finding that "the manner inwhich the Union asked for the information made it'This finding was not supported by examples or evidenceThe judge found, however, thatitwasunclear what "general catego-ry of information" the Unionwas seeking.-8The judge also found that Layman's 11 February letter provided nojustification for French's failure to respond to the Union's requests inas-much as French had no knowledge of that letteruntilthe hearing9The judge's finding ofan 8(a)(5) violation was limited to the Re-spondent's failure to respond to the Union's requests of 7 December and8 January. INTERSTATEFOOD PROCESSINGa virtual certainty that the Union "would not getthe information it wanted."We find, contrary to the judge, that the Union's25 November and 7 December requests were suffi-ciently clear to place the Respondent on noticethat the Union was requesting information differentfrom that requested in the past and to place theburden on the Respondent to ask for clarification ifitwas, in fact, confused by the Union's requests.ComparePostal Service,276 NLRB at 1287. The 25November request for a "new listing" was reason-ably specific and precise in enumerating what cate-gories of information the Union desired. Althoughthe summary paragraph arguably was inconsistentinenumerating fewer categories of informationconcerning employee status, we note that Frenchtestified that he was not aware of any ambiguity inthe letter until the hearing. He testified that whenhe received Layman's 25 November letter he cir-cled "the summation paragraph, sent it to the per-sonnel gal, and said take care of it." Therefore, anyambiguity in the 25 November letter appears irrele-vant to the Respondent's state of mind at the timeof receipt and to the sufficiency of the Respond-ent's response based upon French's understandingof the request. In any event, French never askedLayman for clarification.Even assuming, as found by the judge, thatFrench reasonably could have construed Layman's25 November letter as merely a request for an up-dated seniority list,10 French's 4 December re-sponse,which stated that the Company had keptthe Union up-to-date on terminations and enclosedthe 30 November seniority list, was inadequate tomeet the Union's demands in its 25 Novemberletter.Aside from handwritten notations next to afew names, the list included only hire dates. Thus,notwithstanding the Respondent's contention that itkept the Union current on terminations, the listfailed to denote employees laid off, discharged, re-hired, or quit since 1 June 1984. Moreover, the listalso failed to denote the information requested inthe summary paragraph of the 25 November letter.Accordingly, we find French's 4 December letternonresponsiveand insufficient to satisfy theUnion's 25 November request.Regarding Layman's 7 December request, whilewe agree with the judge that the last sentence ofsuch letter was factually inaccurate and ambiguous10We note that Layman's prior request on 15 June specifically re-ferred to a seniority, list whereas his 25 November letter requested theRespondent to furnish a "new listing" of enumerated information. There-fore, contrary to our dissenting colleague's assertion that the Union's re-quest suggested that, it wanted a mere update of prior listings, the Re-spondent arguably had reason to know that the Union's 25 November re-quest was different from its usual requests and required something morethan the provision of another seniority list305to-the ektent that French did in fact respond toLayman's 25 November request, that sentence, asfound elsewhere by the judge, did make it clearthat Layman wanted information that he thoughthe was not getting." Again, French never askedLayman for clarification. Instead, he ignored Lay-man's 7 December letter until 26 December, whenhe informed Layman he would discuss the informa-tion requests at an 8 January 1985 grievance meet-ing.As the judge found, Layman briefly com-plained at the conclusion of the grievance meetingthat the Union was not getting the information itneeded.Although French promised to "get backto" Layman, he did not do so until miid-May 1985,i.e.,after complaint had issued in the instant caseand after the Union had made another informationrequest.Again,we find such treatment of Lay-man's request to be nonresponsive and insufficientto satisfy the Union's 7 December and 8 January1985 request.Most significantly, we disagree with the judge'sunsupported finding that most of what the Union'sNovember and December letters requested wasreadily available from information the Respondenthad been providing to the Union. Although the Re-spondent claims that the Union had access tochanges in employee status through updated senior-ity lists available to the shop stewards on request,the evidence establishes that such seniority listsfailed to indicate requested changes in employeestatus, that the Respondent was itself unsure howthe requested' information could be gleaned fromthe seniority lists, and that the requested informa-tion could not in fact 'be gleaned accurately fromsuch lists. i 2Moreover, in response to the judge'sinquiry as to how the Union would find out aboutnew hires, French responded, "Through the shopstewards," who would either see someone show upor check the seniority listing in, the Respondent'soffices.The fact, however, that shop stewards mayhave had access to updated seniority lists on re-quest did not satisfy the Respondent's statutory ob-ligation to furnish Layman the requested informa-tion.New York Times Co.,265 NLR]B 353 (1982);Kroger Co.,226 NLRB 512 (1976).Regarding Layman's 11 February 1985 letter toKraft, we find it unnecessary to pass on the judge'sII Thus, contrary to our dissenting colleague, whatever may have beenthe "main thrust" of the 7 December letter, the letter didreiterate theprior request, and there is no basis for an assertion that it wasan "unre-latedafterthought."12 In this regard,the 'record demonstrates, that on cross-examinationFrench initially testified that Layman could determine that nobody waslaid off at the time he sent the 30 November senioritylist becausethe listshowed newhires in mid-November and employees on layoff statuswould havebeenrecalled prior to the hiring of new employees Thereaf-ter, the General Counsel demonstrated, and French conceded, that em-ployee Ruth Adams was in fact laid off in November 1984. 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfinding that such letter "did nothing to reduce theconfusion" since weagreewithhis later findingthat by 11 -February 1985 the Respondent had_ al-ready violated the Act. We, however, disavow anyimplication that Kraft's -knowledge of the contentsof the letter'cannot be imputed to French.We also 'note that, in concludingthat it was a"virtual certainty" that the Union's requests wouldnot elicit the information it sought, the judge mis-takenly'relied on the "impression" he formed con-cerning Layman's "personality," apparently on thebasis of Layman's demeanor at the hearing. What-ever the accuracy ' or `inaccuracy of this "impres-sion,"it is immaterialto the essential questions pre-sented here: the sufficiency of the Union's writtenrequests for information and the adequacy of theRespondent's response.In agreeingwith the judge's finding of an`8(a)(5)violation, we note thatit iswell settled that when arequest for relevant information adequatelyinformsthe employer of the data needed, the employermust supply the information or adequatelyexplainwhy it is unable to comply.Kroger Co.,226 NLRBat 513.We have already found that the Union's re-quests for information were adequate to inform theRespondent of the data needed. The Respondent,however, gave no explanation for not complyingwith the Union's initialrequests.Although the Re-spondent eventually complied with the Union's re-quests in May 1985, it never informed the Unionthat it was unable ^ to provide the requested infor-mation earlier.Moreover, this belated compliance,which- occurred after issuance of the unfair laborpractice complaint, cannot now retroactively curethe unlawful refusal to supply the information. U.S.Gypsum Co.;200 NLRB 305, 308 (1972); see alsoPostal Service,276 NLRB at 1288. The Respond-ent's continued inattention to Layman's requeststhereforewas unjustified.Accordingly,we con-clude,as allegedin the complaint, that since 25November and 7 December the Respondent has re-fused to provide the Union with information in vio-lation of Section 8(a)(5) and (1).In light of the above, we therefore disagree withthe judge's statement in the remedy section of hisdecision that the "Respondent's only wrongdoingwas its failure to communicate with the Unionabout Respondent's lack of understanding of theUnion's information requests." Furthermore, and inview of the Respondent's compliance on 20 Mayafter the Union's 13 May request, we disagree withthe judge's recommendation to remedy the Re-spondent's violation of the Act by requiring it to"respond in timely fashion to future Union requestsfor information."A cease-and-desist order willfully remedy the violation found herein.ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Interstate Food Processing Corp., FortFairfield,Maine, its officers,agents,successors, andassigns, shalltake the action set forth in the Orderas modified.1.Delete paragraph 2(a).2.Substitute the attached notice for that of theadministrative law judge.MEMBER JOHANSEN,dissenting.I am not persuaded that a 'violation has been es-tablished.For years prior to the Union's 25 No-vember 1984 request for information, the Respond-ent had complied withsimilar requestsby provid-ing an updated seniority list, as it did here on 4 De-cember.The Respondent itself relied solely onthese lists for information on employee status. TheUnion's 25 November 1984 request asked for a"new listing,"suggesting- that it wanted an updateof the -prior listings. The main thrust of the Union'snext communication,a 7 December 1984 letter,was to direct the Respondent to keep the Union'sfinancial secretary abreast in the future of termina-tions, hirings, and reinstatements so that she couldkeep a record of employees owing union dues. Thereference in that letter to Union RepresentativeLayman's 25 November 1984 request for informa-tion appears to be an unrelated afterthought, andreasonably could be interpreted as indicating Lay-man's mistakenbelief that there had been no re-sponse to his request.The Union did not take advantage 'of the Re-spondent's26December offer to discuss theUnion's request for information at a scheduled 8January 1985meeting andspecify what informationthe Union needed. It appears that the Union's 11February 1985 letter to the Respondent's attorneyrefers to its desire that the union secretary be in-formed ofpersonnelaction toassess duesliability,and not to "Layman's 24 November, 1984 request fora listing ofthe status of all employees. ' Moreover,the letter does not refer to the information that thecomplaint alleges the Respondent failed to provide.In my view, the evidence indicates that the Re-spondent complied in good faith with the Union'srequest by providing an updated seniority list andproves nothing beyond confusion. I am unable toconclude that the burden rested with the Respond-ent, and not the Union, to clarify the Union's re-quest, when the Union was departing from the solemanner inwhich the parties had traditionallyshared' the kind of information sought; Once 'thecomplaint issued clearly setting forth the informa- INTERSTATE FOOD PROCESSING307tion sought,the Respondent furnished it,evidenc-ing its good faith.That theRespondent eventuallysenttheUniona detailed breakdown of the re-quested information does not changemy view. Thebreakdownwas expressly in response to theUnion'smore specific 13 May 1985 information re-quest.In addition,itwas made possibleby a newlyinstalled computer system designed to allow theRespondent itself access to more complete employ-ee data than previously had been the case.Accord-ingly, ][dissent from my colleagues'conclusion thatthe Respondent violated Section 8(a)(5) of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withyour Union, Local Lodge No. 1198, District LodgeNo. 99, International Association of Machinists andAerospaceWorkers, AFL-CIO, by failing to re-spond to requests by the Union for information.WE WILL NOT in any like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rightsguaranteedyou by Section 7 ofthe Act.INTERSTATE FOOD PROCESSING CORP.Robert Pulcini,Esq.,for theGeneral Counsel.Peter R. Kraft, Esq.,of,Portland Maine,for theRespond-ent.WilliamH.Layman,Grand LodgeRepresentative, ofYork,Maine, for the Charging Party.DECISIONSTATEMENT OF THE CASESTEPHEN J. GRoss,Administrative Law Judge. Re-spondent Interstate Food Processing Corporation (Re-spondentor IFP)processes vegetables at a plant in FortFairfield,Maine.Its employees are representedby LocalLodge No. 1198,DistrictLodge No. 99, InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO (the Union).''The bargaining unit consists of. All employees employed by Re-spondent at its Fort Fairfield processing plant, but excluding executives,clerical and office employees,maintenance employees,guards and super-visors as defined by the National Labor Relations Act Respondentadmits that it is an employer engaged in commerce within the meaning ofthe Act, thatthe Union is a labor organization for purposes of Sec 2(5)of the Act,and that the foregoing unit constitutes a unit appropriate forthe purposes of collective bargaining within the meaning of Sec 9(b) ofthe Act.The GeneralCounsel allegesthatRespondent: (1)madecoercivestatements to employees in violation ofSection 8(a)(1) of the National LaborRelationsAct (theAct); and (2) failed toprovide informationto the Unionthat the Union hadrequested,in violationof Section8(a)(5) and(1) of the Act.2Respondentdenies that it hasviolated the Act inany respect.I heard thecase in Presque Isle, Maine,on 12 and 13June 1985.The GeneralCounsel subsequentlymoved toreopenthe hearing;but I denied that motionby Orderdated 26 September1985. The General Counsel and Re-spondenthave filed briefs.1.FRENCH'S CONVERSATION WITH GALLOPA group ofRespondent's employees filed a deauthor-ization petition with the Board in July 1984.That led toan election on 1 November 1984.The weeks prior to theelection were tumultuous at the IFP plant. Feelings randeep among both the prounion and antiunion employeegroups, and electioneering led to spats between employ-ees.A. The Poirier IncidentTheresa Poirier is an IFPemployeeand is a proumonmember of the bargaining unit. Hope Doughty,anotherIFP employee, opposed the Union. About 7 October1984Doughty called Respondent'sgeneralmanager,Christopher French,to say that Poirier "was botheringher and it was making her very uncomfortable duringwork and it was difficult for her to do her job." Dough-ty sounded very upset.About the same time another em-ployee called French,referred to Poirier,and said thatDoughty"was extremely upset aboutwhatwas goingon.3Lawrence Gallop is president of the Union and is anIFP employee.According to undisputed testimony,Gallop frequently plays a "peacemaker"role in the plant.And when French gets reports of union adherents both-ering other employees about union-relatedmatters heroutinely asks Gallop to investigate. (French calls on theleader of the antiunion group to investigate reports ofproblems being caused by antiunion employees.)Accord-ingly, on 10 October French spoke to Gallop about Poir-ier.French repeated what Doughty had said about Poirierand expressed his concern about a possible decline inproduction stemming from the turmoil over the deau-thorization election.French went on to tell Gallop to in-vestigate Doughty's complaint.If it turned out that Poir-ierwas "harassing"Doughty,saidFrench,Gallopshould tell Poirier that if she continued that conduct 'shewould be disciplined. French claims that he told Gallopthat his only concern was employee conduct duringworking time, but I do not credit that testimony.42The Unionfiled its unfairlabor practicecharge on 1 March 1985.The complaint issued on17 April 19853The telephonecall quotations are from French's testimony.4 Gallop testifiedthat French referred to Doughtyas a "loyalemploy-ee." I do notcredit Gallop in that respect "Loyal employee" allegations,and the meaningto be attributedto the term"loyal employee," are dis-cussed further, below 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD'French,never 'raised the matter again. Months after hisconversationwith French about the Poirier incident,Gallop reported to French that Poirier had not been atfault, a report that French did not question. Poirier wasnever disciplined-in any way about the incident.B. Cyr and DorrOn 25 October French spoke to Gallop about the ac-tivitiesof Clyde Cyr and Beverly Dorr. In many re-spectsFrench's statements about Cyr and Dorr weresimilar to his statements to Gallop about Poirier.French told Gallop that employees were complainingabout the extent to which Cyr and Dorr were talking toother employees in a working area of the plant aboutunion and deauthorization matters. French told Gallop tocheck out those complaints. If the complaints were accu-rate, said French, Gallop was to "go out and tell them tokeep their mouths shut." In the course of the conversa-tion French threatened to "file charges if the union mem-bers continued to talk to people in the plant about unionbusiness." (French did not, however, say what "charges"he was talking about.) As in the Poirier case, French didnot tell Gallop that his concern was limited to Cyr's andDorr's behavior during working time.Gallop subsequently did tell Cyr and Dorr "to calmdown, keep their remarks to themselves." Neither Cyrnor Dorr was ever disciplined for the activities to whichFrench referred.5C. Conclusion-French's Conversations with GallopFrench's threats of discipline.Once again the Board isfaced with the need to work out "an adjustment" be-tween,on the one hand, the protected right of employeesto seek to persuade,their fellow employees to support (oroppose)their union and, on the other,the "right of em-ployers to maintain'discipline in their establishments"and'the,right of an individual employee to be free fromthe improper behavior of other employees with whom heor she disagrees.6Here there is no doubt that Gallopcould have interpreted French's remarks as a threat thatany employee who talked to another employee about theupcoming deauthorization election would be disciplinedif the employee on the receiving end of the discussionconsidered the talk to be harassment,however mild thediscussion may in fact have been,and even if the discus-sion took place on nonworking time.?On the other hand,'while French's remarks could havebeen interpretedthatway, they did not have to be.French's remarks were reasonably susceptible to the in-terpretation that his concern was preventing aggravatedkinds of harassment of employees that occurred whilethe employees were at work.an that latter respect5Gallop and French were the onlywitnessesto the two conversationsdiscussed aboveThe foregoing description of those conversations isbased on Gallop's and French's testimony and on my determination aboutwhich of the two witnesses seemed more credible where there were con-flicts in that testimony.6Thequotes arefromRepublic Aviation Corp. v. NLRB,324 U.S. 793,797-798 (1945)7See, in this respect,SierraHospital Foundation,274 NLRB 427, 428(1985), in which the Board focused on the fact that the employer careful-ly limited its prohibitionson union organizingactivity to working timeFrench referred to Doughty's belief that her work wassuffering and to the reports that Cyr's and Dorr's activi-ties took place in working areas of the plant.) AndGallop had some responsibility for clarifying the ambigu-ity.Gallop, after all, was president of the Union, was asenior employee, and had often been called on to resolvedisputes between employees. Moreover, French did nottellGallop that he (French) knew what the facts were.Rather, French told Gallop to find out what they were.That put Gallop in the position of being able to reportback to French that the complaining employees had nobasis for their gripes (which, in the case of the Poirier-Doughty incident, is what he did). Finally, the GeneralCounsel does not contend that French's remarks toGallop were the product of union animus, and the recordwould not support any such contention. Rather, it ap-pears to me that French talked to Gallop about the com-plaintsdirected at Poirier,Cyr, and Dorr solely toremedy matters French thought might hurt plant effi-ciency and because employees on the receiving end ofPoirier's,Cry's, and Dorr's remarks had asked Frenchfor help.Under all these circumstances, my conclusion is thatthose remarks did not violate the ActsFrench's threat to "file charges "As the General Coun-selcontends, an employer's' threat to "file charges"against an employee can violate the Act.ConsolidationCoal Co.,266NLRB 670, 675-676 (1983). But suchthreats do not necessarily constitute violations; they mustbe evaluated in light of the circumstances in which theyweremade.Here the considerations applicable toFrench's threats of discipline seem equally applicable tohis threat to file charges. Accordingly my recommenda-tion is that the Board dismiss this allegation too.It is worth noting, moreover, that French's threat tofile charges would not necessarily be a violation of theAct even if his threats to discipline employees were. Oneconsideration is that French's statement about filingcharges could readily be understood to mean filing unfairlabor practice charges with the Board. (The GeneralCounsel, in fact, does interpret French's statement thatway: see G.C. Br. at 5.) In contrast, in all of the cases ofwhich I am aware in which an employer was held tohave violated the Act by threatening litigation, the em-ployer threatened criminal or civil action.9 Another con-sideration is that French,made the threat to the Union'spresident (whom French did not accuse of personally en-gaging in any of the alleged harassment). Thus it is as8 For a case that appears to touch on some of thesesame issues, seeACTIVIndustries,277 NLRB 834 fn. 2 (1985).9Cases arising during the past 10 years that involve threats oflitiga-tion by an employer include:Consolidation Coal,above,Kay Fries, Inc.,265 NLRB 1077 (1982), enfd. mein 722 F 2d 732 (3d Cir 1983),Clara'sRestaurant,263NLRB 37 (1982);Cutting Inc.,255NLRB 534, 543(1981), enfd. in pertinent part 701, F 2d 659 (7th Cir 1983);Pabst BrewingCo., 254 NLRB 494 (1981),Centre Engineering,253 NLRB 419 (1980);North State Supply Co,247 NLRB 1331 (1980), enfd. 649 F.2d 860, (3dOr. 1981);WolverineWorldWide,243 NLRB 425 (1979);PleasurecraftMarine Engine Co.,234 NLRB 1216 (1978),Donn Products,229 NLRB116 (1977), enfd. in pertinent part 613 F 24 162 (6th Cir. 1980);S.E Nich-olsMarcy Corp,229 NLRB 75 (1977);San Clemente General Hospital,224NLRB 378 (1976). As stated above, in all these cases the employerthreatened civil or criminal litigation, not litigation before the Board INTERSTATE FOOD PROCESSING309reasonable to interpret French's statement as a threat tofile charges against the Union as it-is to interpret it as athreat to bring action against individual employees. Yetthe cases on the subject refer to employer threats againstemployees, not unions. i oIn suun,French's statement can reasonably be inter-preted as a threat to file unfair labor practice chargesagainst the Union. And it is far from clear that that kindof threat, made to a union official, ought to be deemed aviolation of the Act except, perhaps, under egregious cir-cumstances.II.THE CYR-LEVESQUE INCIDENT AND ITS AFTERMATHPhyllis Cyr is an IFP employee and an officer of theUnion. On the day of the deauthorization election Cyrchallenged the ballot of another employee who, at thetime of the election, was not working due to a work-re-lated injury.Dawn Levesque; also in IFP employee, isthe leader of the antiunion faction and had petitioned fordeauthorization of the Union. The day after the election,in the plant, Levesque loudly insulted Cyr for the ballotchallenge. Cyr immediately reported the incident to Re-spondent'smanagement.Cyr had been involved in a similar incident about ayear earlier,except on that occasion she was the onehurling theinsults.As a result of that behavior Cyr re-ceived a written warning. Cyr accordingly expected thatRespondentwould discipline Levesque in a similarmanner. But that did not- happen.Instead Levesque re-ceived only a"verbal warning,"which at IFP is a lesserform of punishment.Cyr thereuponfiled a grievance,claiming disparatethreatment.Her grievance demanded removal of thewritten warning from her record. As it turns out, Re-spondent's actions were not disparate.(At IFP a first in-cidence of misbehavior results in a verbal warning. Asecond occurrence results in a written warning. Cyr'smisbehavior was her second; Levesque's was her first.)The General Counsel doesnot argueotherwise.TheGeneral Counsel'scontention is, instead,thatFrenchused languagethatimplied that Respondent was nottakingdisciplinaryactionagainstLevesque becauseLevesque was opposed to the Union.The basis of the General Counsel's claim is testimonyby Gallop and by the Union's Grand Lodgerepresenta-tive,WilliamLayman, that, during a meeting withFrench held to consider Cyr's grievance, French on theone hand did not advise Gallop or Layman that Leves-que had already received a verbal warning and, on theother hand, referred to Levesque as a "loyal employee."(That claimed reference to "loyal employee" is signifi-cant because, as all parties agree, everyone in Respond-ent's plant understands that the term 'refers to any em-ployee who crossed the picket line to work during astrike called by the Union in 1983.) Gallop's recollectionwas that at the conclusion of the discussion of the griev-ance,French said that he would "talk to" Levesqueaboutthe 2 Novemberincident and, somewhere in thecourse of that conversation, referred to Levesque as aloyal employee. As Layman remembered the circum-10 See the cases cited in fn. 9, above.stances,after he told French that the Union wanted thesame treatment for all employees,French responded,,"Dawn [Levesque] is one of [Respondent's] loyal em-ployees."French denied that anything of the sort occurred. Hetestified that he did tell Gallop and Layman that Leves-que had received a verbal warning and that he did notuse the term "loyal employee." In that latter regard,French claimed that it was union officials who used the,term frequently-as an ironic referenceto employeeswho refused to support the strike against Respondent.The Cyr-Levesque Incident-Conclusion 'The General Counsel's contention that Respondent im-plied that it was favoring antiunion employees comesdown to the question of whether French did in fact usethe term "loyal employee." Layman and Gallop testifiedthat French did use the term, and their testimony wasreasonably consistent with each other's. Gallop, more-over,was a credible witness. (My impression of Layman,on the other hand, is that he has trouble keeping his factsstraight.)But French's testimony was no less crediblethan Gallop's. From what I saw of French, it would beentirely out of character for him to use any expressionlike"loyal employee," especiallywhen dealing withunion representatives.Under the circumstances, there-fore, I cannot conclude that the General Counsel hascarried her burden of proof.III.THE GUIMOND+INCIDEN'TShortly before the deauthorization election the Unionsent letters to Respondent'semployees suggesting thatonly the Union's presence kept Respondent from reduc-ing wages to minimum wage levels and from eliminatingvarious employees benefits. Respondent,in reply, calledgroups of 20 to 30 employees into the plant's conferenceroom where French and Respondent's labor counsel,PeterKraft,spoke to them.Respondent deemed theUnion's allegations to be false, and French and Kraftmade that clear in the course of their comments.Employee Gerard,Guimond attended one of thosemeetings.The meeting,proceeded without incident untilKraft had completed his remarks and French asked forquestions from the employees.Management's remarkshad infuriated Guimond,and that the juncture Guimondpointed at French and shouted "you're a goddamn liar."French's response to Guimond was "I understand youropinion, we'll discuss this later."When the meeting ended French and Kraft decided tohave that discussion with Guimond forthwith.Accord-ingly,French and Kraft stepped out of the conferenceroom in the direction of Guimond'swork station, andFrench told Guimond's foreman,Fred Jalbert,to haveGuimond return to the conference room.Jalbert did ashe was ordered, telling Guimond that French and Kraftwanted to speak to him. Guimond refused to go.When Jalbert advised French of Guimond's refusal,French'told Jalbert to repeat the order.Jalbert did, andon this second go-round Guimond did leave his workstation (which was, about 30 feet from the conference 310DECISIONS OF THE NATIONAL LA13OR RELATIONS BOARDroom) and move toward French and Kraft. But Gui-mond refused the order to enter the conference room.That much of the Guimond incident is reasonablyclear (notwithstanding some conflicts in testimony). Atthis point, however, the facts become murky. But as bestI can determine, both Kraft and French spoke to Gui-mond, referring to his "liar" accusation, and French per-sonally orderedGuimond to go into the conferenceroom.Guimond responded by noisily claiming thatFrench had no right to give such an order and by deny-ing that he had called French a liar. (Guimond claimedthat he called IFP-not French-a liar.)A loud alterca-tion ensued. French repeatedly and at high volume or-dered Guimond into the conference room and threatenedGuimond with discharge if Guimond continued to dis-obey French's order. Guimond nonetheless refused tostep into the conference room.Gallop arrived on the scene (having been summond byanother employee) and convinced Guimond to go'intothe conference room. (Gallop accompanied Guimondinto the conference room.) Kraft thereupon told Gui-mond that Guimond should not have called French a liarin front of a group of employees. French reiterated thatmessage instronger terms, telling Guimond that French"could not tolerate a person [calling] him a liar becausethere [were] other employees that heard that .con-versation and it didn't look right for an employee to becalling a supervisor, a general manager, a liar."11After French permitted Guimond to return to hiswork station, French made a record of the incident, indi-cating that Guimond had received a verbal warning for"failure to obey a direct command." Guimond was nototherwise disciplined.The Guimond Incident-ConclusionGuimond's "you're a goddam liar" accusation wasprotected by the Act. It was neither "flagrant" nor "vio-lent," there was nothing improper about Guimond's mo-tives, and it plainly was a "spontaneous protest" utteredin "the heat of the moment." 12 French found the remarkparticularly offensive because it was made directly tohim in the presence of numerous other employees andthus could affect his status in the employees' eyes. Butthat aspect of Guimond's utterance is by no means suffi-cient to deny it the Act's protection.13The question is whether any of management's re-sponses to Guimond's protected utterance violated theAct.My conclusion is that while the question is a closeone, none of those responses was unlawful.The most serious of management's responses wasFrench's statement that he "could not tolerate" Guimondcalling him a liar in front of other employees. If that didnot violate the Act, none of management's other re-sponses did either. (Those other responses: French'sstatement, made immediately after Guimond's accusation,11 The quote is from Gallop's testimony12The first two quotes are fromPrescott Industrial Products Co,205NLRB 51, 52 (1973), enf denied 500 F.2d 6 (8th Cir 1974) The othertwo quotes are from, respectively, J.P.Stevens & Co.,219 NLRB 850,859 (1975), enfd 547 F 2d 792 (4th Or 1976), andOzark Properties, 274NLRB 6,87 (1985)13 SeeMartin Brower Co,270 NLRB 805, 808-809 (1984).that "we'll discuss this later"; the orders that Guimondreturn to the conference room; and Kraft's statement thatGuimond should not have called French a liar in front ofother employees.)There is no doubt that French's louddeclaration that he "could not tolerate" behavior that theAct protects could readily be deemed to be coercive. Itsuggeststhat Respondent would fire Guimond were Gui-mond to repeat such action. (Indeed that is how Gui-mond interpreted French's remarks.) French made thestatement while in the company of respondent's lawyer.And neither French nor Kraft advised Guimond that Re-spondent recognized that Guimond had the right to havesaid what he did.But I think French's statement nonetheless falls withinthe range of permissible management responses. First,Respondent did not in fact discipline Guimond for hisaccusation or even explicitly warn Guimond that a repe-tition of his behavior would result in discipline. 114 (I willdiscuss below the verbal warning French gave Gui-mond.) Second, while Guimond was entitled to be freefrom being disciplined for his comment, for several rea-sonshe was not entitled to avoid an angry retort frommanagement: (1) virtually anyone on the receiving endof an angrily shouted "you're a goddam liar" wouldreact strongly; (2) Guimond's accusation was inappropri-ate to the circumstances in that there is no indicationthat either Kraft or French used comparablelanguage ortone of voice in the discussion that led up to Guimond'saccusation; and (3) Guimond's repeated refusals to obeythe orders of Jalbert and, French had the inevitable resultof further upsetting an already angry French. It wouldbe altogether unrealistic to interpret the Act as requiringa managerto choose his phrases carefully under theseemotionally charged circumstances-especially where, ashere, the employees involved have a 'major hand in cre-ating that emotional charge. Thus while French's lan-guage was stronger than one might wish, my recommen-dation is that the Board conclude that it did not violatethe Act. 115As a last matter, I think that French's "verbal warn-ing" of Guimond for failing to obey a direct commandwas lawful. I have considered the fact that Jalbert's andFrench's orders to return to' the conference room couldthemselves be deemed coercive. Guimond certainly wasfreightened by them. (Guimond desperately wanted toavoid facing French because he knew that French wasangry about the "liar" accusation). But French was enti-tled to talk to Guimond about Guimond's accusation andto order Guimond to go to a location where they couldhave the talk. I have also considered whether that disci-14CompareOzark Properties,above (employee discharged);MartinBrower,above (employee discharged),J P Stevens,above (employee dis-charged);Prescott,above (employee discharged)15 This discussion had proceeded on the assumption that Respondentwould have violated the Act had management explicitly threatened todiscipline Guimond if he made a similar accusation in the future. It is notaltogether clear, however, that that assumption is a valid one. The factthat the Act protects, on one occasion, an, employee's public accusationthat the employer's general manageris a "'goddam liar" does not neces-sarilymean that a secondinstanceof such' behavior would also be pro-tected. It may be that,as in the caseof some other kinds of behavior, anemployee is entitled to only one such bite at the apple See, e.g,MashkinFreight Lines,261 NLRB 1473, 1477 fn. 14 (1982). INTERSTATE FOOD PROCESSINGplinemight have been at leastpartiallya function ofFrench'sanger about Guimond'saccusation.But Gui-mond did repeatedly disobey both Jalbert and French,and thenature of the discipline certainly was not soharsh as to suggest that French was responding to some-thing more than Guimond's insubordination.IV. GENERAL COUNSEL'S CONTENTION THATRESPONDENT VIOLATED SECTION 8(A)(5) BYFAILING TO PROVIDE INFORMATION TO THE UNIONFor many years the only document that Respondent'smanagement used to keep track of the status of its em-ployees(in respect to such matters as seniority,positionin the plant,out sick or on workers'compensation, in themilitary,and the like)was a seniority list that IFP re-issued several times a year.Respondent provided copiesof the seniority lists to the Union on request and, untilthe autumn of 1984,the Union found the seniority lists tobe adequate for its purposes.A. The Union's Letter of 25 NovemberIn the autumn of 1984 the Union'sGrand Lodge rep-resentative,William Layman, concluded that the Unionneeded additional information from Respondent. (Onereason for that conclusion:a'mistake by the Union aboutthe status of an IFP employee had led to a charge thatthe Union committed an unfair labor practice against theemployee.Another reason:Layman was not aware thatRespondent's seniority lists showed the status of all em-ployees,including employees on layoff.) Accordingly, on25 November 1984 Layman wrote to French,requestingadditional information.According to the General Counsel,in that letter theUnion requested the names of employees who had beenlaid off or rehired,and, Respondent unlawfully failed toprovide the information. Unfortunately the facts associat-ed with that allegation are extraordinarily ambiguous.Layman's 25 November letter did in fact request theinformation that the General'Counsel claims it asked for.But there were two problems with the letter.First, it didnot specify that Layman wanted something other than aseniority list. In fact,the letter could be read as indicat-ing that what Layman wanted was an updated senioritylist.And second,in one place the letter asks for one setof information while in another,place-purportedly asummary of the first-the letter asks for another set ofinformation.In that latter respect,the first request for informationin the 25 November letter was as follows: "We furtherrequest a new listing of all employees who were termi-nated,hired,laid off,discharged,;rehired or quit sinceJune 1,1984."But the last paragraph of the letter reads:"To sum up this correspondence,we have . . . [made a][r]equest for new listing of all new hires, [t]erminations,rehires or quits."The table below,compares the two parts of the letter,Information RequestedInformation RequestedinFirst Referencein Summary Lineterminatedterminationshirednew hiresdischarged311-laid -offrehiredrehiresquitquitsMost conspicuously,of course,in one place Layman'sletter requests layoff information;in the other it doesnot.If Layman's letter had been clear that Layman consid-ered seniority lists inadequate for his needs,French argu-ably would have come under a duty to clear up the con-fusion. But in light of all the circumstances,including theUnion's longtime use of seniority list,my conclusion isthatFrench could resonably have assumed that Lay-man's letter was merely a request for an updated seniori-ty list.And, in fact,on 4 December French did send anew seniority list to Layman.(The relevant part ofFrench's covering letter reads:"The Company has kepttheUnion up-to-date on terminations and will supplyyou a new seniority list as of this date.")B. The Union'sLetter of7 DecemberLayman responded to French's 4 December letter witha letter dated 7 December 1984.The General Counsel al-leges that in that letter the Union asked for the names ofall "reinstated"employees and that Respondent failed toprovide the information.The 7December letter did refer to information,aboutreinstatements.But French can be excused for not realiz-ing that Layman was asking for a new kind of' informa-tion.The problem was that the principal purpose of theletter seemed to be to advise Respondent that the infor-mation that IFP had been sending to Layman shouldhenceforth be sent to another union official,CharlotteNelson.Thus theonly reference to reinstatements was asfollows:In the future, please forward all copies of termina-tions to Charlotte Nelson,Financial Secretary. Allnew hires are [sic] reinstatements of employeesshould also be sent to Mrs.Nelson ... .The last sentence in the letter seems to me to havegreater significance to this proceeding.The sentencereads:"I have had no response,tomy letter dated No-vember 25,1984,so I am making the requests again."As Respondent contends,that last sentence"was factu-ally inaccurate as well as ambiguous."16 But French didnot say that to Layman or to anyone else associated withthe Union.What French did do was advise Layman, byletter dated 26 December,that French would"discussthe information the Union is requesting"at a grievancemeeting set for 8 January. (The grievance matter was un-related to the Union's information requests.)While thatresponse was better than none at all, it not only failed toprovide Layman with the information he wanted, itfailed to inform Layman why Respondent was not pro-viding that information.is IFP Br. at 5. 312DECISIONS OF THENATIONALLABOR RELATIONS BOARDC. The Union's 8 January 1985 Oral Request forInformationLayman and French met on 8 January, as planned, toconsider the grievance matter. They did not discuss theUnion's information concerns until the conclusion of themeeting-"going out the door," as French put it. Thediscussionwas brief.Laymancomplained that, amongother things, the Union was not getting the informationitneeded. French said that he would "get back to"Layman about Layman's complaints, but he never did.D. The Union's letter of 11 February 1985On 11 February Layman wrote to Respondent's laborcounsel, Peter Kraft, ' to complain that Respondent wasnot providing the Union with information that the Unionneeded. But Layman's letter did not refer to the kinds ofinformation that are the subject of the complaint (layoffs,rehires, and reinstatements).Rather,it read:We have consistently requested the company togive the union secretary the names of new hires,quits, leave of absence, employees out sick or onworkmen's compensation and terminations.To date,the company is complying only with the termina-tion notices.Kraft,in response,wrote to Layman 3 weekslater in aletter that concluded: "To my knowledge the Companyhas always complied with your requests for informationin a good timelyfashion in spite of your insulting,unpro-fessional style.E. The Union's letterof 13 May 1985By letter dated 13 May Layman asked French for anup-to-date seniority list and,in addition, for substantialadditional information.Not long before Layman sent that letter to Respond-ent, Respondent had installed a new information retrievalsystem that gave Respondent ready access to much morecomplete employee data than had previously been thecase.Because of the relative clarity of the Union's 13May letter and because of Respondent's new informationsystem,Respondent was in a position to provide theUnion with the information the Union sought.Accord-ingly, on 20 May French sent Layman a new senioritylistand,additionally,a 28-page listing of"InformationRequested by Union."While the Union claims that someof that information is inaccurate, it is clear that the datareasonably met the Union's needs.V. CONCLUSION-THE ALLEGED FAILURE TOBARGAINThereisnodoubt that information about layoffs, re-hires,and reinstatementswas needed by the Union "forthe proper performances of its duties as the employees'bargainingrepresentative."Detroit Edison Co. Y. NLRB,440 U.S. 301, 303' (1979)." But until Layman's letter of 13May, the manner in which the Union asked for the infor-mation made it a virtual certainty that the Union wouldnot get the information it wanted. For one thing, untilthatMay letter the Union never did specify that it con-sidered seniority lists to be inadequate for its needs. Foranother, even apart from that first difficulty, Layman'sletters of 25 November and 7 December were ambiguousin important respects. Third, most of what Layman's No-vember and December letters said that the Union neededwas in fact readily available from information that IFPhad been providing to the Union. Fourth, Layman'sletter to Kraft (in February) did nothing to reduce theconfusion since it made no mention of the kinds of infor-mation the General Counsel claims that Respondent, wasfailing to provide. Finally, the impression I got at thehearing is that Layman has such a combative and suspi-cious personality that virtually any employer is likely toconsider any communication with him,especially oralcommunication, to be difficult, irritating, and confusing.On the other hand, seniority lists were an awkwardway for the Union to obtain information about rehiringsand reinstatements, and it was reasonable for the Unionto seek a better source for that information. MoreoverLayman did make it clear that he wanted informationthat he thought he was not getting-in his letter of 7 De-cember and his oral complaint of 8 January.The parties have not cited any case similar to this one,and my research has found none. The problem is the am-biguity of Layman's requests for information. In everyrequest-for-information case that I have read, the unionat least made clear what general category of informationitwas seeking. -Here that was not the case. All Respond-ent could be expected to have known was that the Unionbelieved that it did not have some sort of informationthat the Union thought itneeded.My conclusion is that Respondent violated Section8(a)(5), notwithstanding the ambiguity of the Union's re-quests.-For one thing,in casesinvolvingimprecise union re-quests for information, the Board has concluded thatsuch imprecision does not entitle the employer to ignorethe requests. E.g.,Postal Service,276 NLRB 1282, 1285(1985).A more basic consideration is that the Act requires anemployer to operate "in good faith" when bargainingcollectively.That requirement of good faith surely alsoapplies to the attitude with which an employer considersa union's requests'for information.And as I add up thefacts,Respondent would in the very least have advisedtheUnion of its 'confusion about Layman's Decemberand January requests had Respondent's attitude been oneof good faith, of wanting its relationship with the Unionto be characterized by "constructive, open discussions."H. K Porter Co.,397 U.S. 99, 103 (1970).Two otherpoints remainfor consideration.One concerns the obstacle to communication presentedby Layman's personality. But while it is understandablethat Respondent found it difficult to deal with Layman,there has been no showing that Respondent had anybasis for concluding that it would have been futile to askthe Union for clarification. SeePostal Service,above.The second point involves Layman's 11 Februaryletter toKraft.That letter fails to mention any of thekinds of information to which the complaint refers (re-hires,reinstatements,and layoffs). It could thus be INTERSTATE FOOD PROCESSINGargued that the letter amounted to a withdrawal by theUnion of its requests for the kinds of information that arethe subject of the complaint,thereby ending any obliga-tion on Respondent's part to provide such information.But for two reasons I think that that letter does notexcuse Respondent's failure to respond to the Union's re-quests of 7 December and 8 January. First,Respondenthad an obligation to respond in a timely fashion to thoserequests.AeolianCorp.,247NLRB 1231, 1243-1244(1980).By 11 February,therefore,Respondent had al-ready violated the Act. Second,French,not Kraft, wasresponsible for providing the Union with information.But French did not learn of Layman's 11 February letteruntil the hearing.Thus, that letter provides no justifica-tion for French's failure to respond to the Union's re-quests.THE REMEDYAttaching a remedy to Respondent's violation of Sec-tion 8(a)(5) is awkward in that the violation is a peculiarone: Respondent'sonly wrongdoing was its failure tocommunicate with the Union about Respondent's lack ofunderstanding of the Union's information requests. More-over,Respondent did provide the information that theUnion wanted as soon as the Union requested the infor-mation unambiguously.Under the circumstances the rec-ommended Order will not require that Respondent fur-nish information to the Union(which is the typical orderin cases involving information requests by a union).Rather,the recommended Order will require Respondentto: (a) cease and desist from failing to respond to re-quests by the Union for information;and (b)respond intimely fashion to future union requests for information.The recommended Orderwill, inaddition, require Re-spondent to post a notice advisingof theBoard's action.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'717 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedORDER313The RespondentInterstate Food ProcessingCorpora-tion,Fort Fairfield,Maine, itsofficers,agents,succes-sors, and assigns, shall1.Cease and desist from(a)Failing to bargaincollectivelywith Local LodgeNo. 1198, District Lodge No. 99,InternationalAssocia-tion of Machinistsand Aerospace Workers, AFL-CIOby failing to respond to requestsby the Union for infor-mation.(b) In any likeor related manner interferingwith, co-ercing,or restrainingemployees in the exercise of therights guaranteedthem by Section 7 of the Act.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act.(a)Respond in a timely fashionto requests by theUnion forinformation.(b) Post at its facility in Fort Fairfield,Maine,copiesof the attachednoticemarked "Appendix."18 Copies ofthe notice,on formsprovided by theRegional Directorfor Region1,after being signed byRespondent's repre-sentative,shall beposted by Respondent immediatelyupon receipt and maintainfor 60 consecutive days inconspicuous places including all places wherenotices toemployeesare customarily posted.Respondent shall takereasonable steps to ensurethat thenotices are not al-tered, defaced, or covered by any other material.(c)Notifythe RegionalDirectorinwritingwithin 20daysfrom thedate of this Order whatstepsRespondenthas takento comply.IT IS FURTHER RECOMMENDEDthat the complaint isdismissed insofar as it allegesviolations of the Act notspecifically found.Order shall,as providedin Sec 10248 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaivedFor all pur-poses.1e If thisOrder is enforced by a judgment of a UnitedStates court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."